COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                      ORDER ON MOTION FOR REHEARING

Cause number and style:         01–13-00489-CR; Diaz v. State

Date motion filed:              November 6, 2013

Party filing motion: Salomon Angulo Diaz


      It is ordered that the motion for panel rehearing is denied.



Judge’s signature: /s/ Jane Bland
                Acting for the Court

Panel consists of: Chief Justice Radack and Justices Bland and Huddle.


Date: November 19, 2013